DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 7 August 2022 for the application filed 17 March 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 15-16 and 19 are objected to because of the following informalities:  
Claims 15 and 16 recite “emergency landing means for a VTOL aircraft according to” which should be corrected to “emergency landing means for the VTOL aircraft according to”.
Claim 19 recites “The aircraft stability control” and “The aircraft takes-off” which should both be corrected to remove the capitalization of the word the.  
Several claims are written as one continuous paragraph, without subsequent new limitations being delineated on a new line to separate from the previous limitation within the claim as is customary. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 12, 14, 19 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 6, and 12 each contain a list of possible types or portions of the invention, but the list is completed with the term “and…”. This renders the claim indefinite, as it is unclear if each possible type or portion is required for the invention to function.  For examination purposes, the limitation will be interpreted as “or”.
Claim 19 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patents cited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov (US 2018/0312251) in view of Wiegand (US 2016/0311522).
- Regarding Claim 1. Petrov discloses a vertical take-off and landing aircraft (10, fig. 2-29, “vertical takeoff and landing…aircraft” [abstract]) including 
a fuselage (12), 
a flight computer (“flight control system” [0083], a computer is inherently part of the flight control system), 
a control system (“flight control system” [0083], a computer is inherently part of the flight control system), 
at least one pair of retractable wings (14a/b) being retractable (illustrated in fig. 3) and extendable sideways (illustrated in fig. 2) with the axes of rotation of the retractable wings (14a/b) being substantially vertical (comparing fig. 2 and 3 illustrates the axes of rotation as substantially vertical), at least one actuator (“actuator to control rotation or the rotating portion relative to the fixed portion” [0018]) to extend and retract the wings (14a/b), with said retractable wings (14a/b) being supported by at least one hinge (“pivot joint” [0018]) and said hinge being supported by the fuselage (12, fig. 2 and 3 illustrate that the hinge is supported by the fuselage),
at least one wing (14a/b) having at least one trailing edge mounted control surface (TEMCS) (“aileron” [0079], fig. 2 illustrates the aileron) and at least one engine (16a-d).  Petrov does not disclose the at least one engine being supported by an TEMCS and being tilt-able together with said TEMCS thus creating vectored forces, said TEMCS having rotational range of motion of at least 80 degrees to tilt the said at least one engine fully upward in a substantially vertical position in order to create vertical lift for a hover mode and tilt the said at least one engine forward in order to create thrust for a cruise mode and having bidirectional range of motion of at least 1 degree in both hover mode and cruise mode to create controlled vectored forces in both positions.
However, Wiegand discloses a similar aircraft (10, fig. 2) wherein the at least one engine (28) being supported by an TEMCS (22) and being tilt-able together with said TEMCS (comparing fig. 1-2 illustrates the tilt-able ability of the engine and TEMCS) thus creating vectored forces (inherent), said TEMCS (22) having rotational range of motion of at least 80 degrees (“approximately 90o” [0046]) to tilt the said at least one engine (28) fully upward in a substantially vertical position (“so that the direction of flow of the second lift body points vertically downwards” [0046]) in order to create vertical lift (inherent) for a hover mode (“hovering flight position” [0046]) and tilt the said at least one engine forward (“approximately in parallel” [0046]) in order to create thrust for a cruise mode (“cruising flight position” [0046]) and having bidirectional range of motion of at least 1 degree in both hover mode and cruise mode to create controlled vectored forces in both positions (“controlled independently of one another can further take over tasks for manoeuvring [sic] the aircraft” [0022]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the TEMCS and engines of Petrov to incorporate the system of Wiegand to provide additional maneuverability to the aircraft for greater flight control.
- Regarding Claim 2. Petrov as modified discloses the aircraft according to claim 1 wherein the type of actuator is one of hydraulic actuator (“actuator can include any of a variety of gears, hydraulic actuators” [0018]).
- Regarding Claim 3. Petrov as modified discloses the aircraft according to claim 1 wherein the retractable wings (14a/b) are rearward retracting wings (14a/b, fig. 2 and 3 illustrate that the wings retract rearward).
- Regarding Claim 4. Petrov as modified discloses the aircraft according to claim 1 wherein the engine (16a-d) is electrically driven propeller (“electric motors” [0075], fig. 2-3 illustrate propellers).
- Regarding Claim 5. Petrov as modified discloses the aircraft according to claim 1 further comprising an onboard power generator (“batteries” [0075], batteries are a type of power generator).
- Regarding Claim 6. Petrov as modified discloses the aircraft according to claim 1 wherein at least one of said retractable wing hinges type is a pivot joint (fig. 2 and 3 illustrate the hinge as a pivot joint).
- Regarding Claim 7. Petrov as modified discloses the aircraft according to claim 1 wherein there is at least one uneven contact surface on the wing (14a/b, fig. 13 illustrates uneven contact surfaces) which at the end-stroke in one of the retracted or extended wing positions, said contact surface of the wing touches another matching uneven contact surface on one rigid body supported by the aircraft fuselage to create support when said two uneven contact surfaces touch (fig. 13 and fig. 2-3 when compared illustrate the uneven contact surfaces which provide support when in contact with one another).
- Regarding Claim 9. Petrov as modified discloses the aircraft according to claim 1 wherein the fuselage (12) has a body lift design (fig. 2-3 illustrate a fuselage with a body lift design).
- Regarding Claim 10. Petrov as modified discloses the aircraft according to claim 1 wherein at least one of the retractable wings (14a/b) and upward tilted engines (16a-d) may be used as a stairway for the pilot to reach the cockpit (fig. 7 illustrates the cockpit, which can be accessed by walking on the wings and fuselage; further, the recitation of “may be” renders the remainder of the limitation as optional).
- Regarding Claim 11. Petrov as modified discloses the aircraft according to claim 1.  Wiegand further discloses wherein the plurality of engines (28) are supported by at least one TEMCS (22).
- Regarding Claim 12. Petrov as modified discloses the aircraft according to claim 1 wherein the hinge of at least one of said retractable wings (14a/b) is located above the center line of the fuselage (12, fig. 3 illustrates the hinge above the fuselage).
- Regarding Claim 13. Petrov as modified discloses the aircraft according to claim 1 further comprising at least one mechanical brake (2910, “locking pin” [0100]) to lock at least one wing movement in at least one working position (see [0100]).
- Regarding Claim 14. Petrov as modified discloses the aircraft according to claim 1 wherein at least one alighting element (92) is connected to the trailing side of at least one of said tilt-able TEMCSs (fig. 9 illustrates a wheel connected to the aileron) and rotates downward to a substantially vertical position toward the ground during take-off and landing as the engines (16a-d) tilt upward (fig. 9 illustrates the engines tilted upwards and the wheel rotated downward).
- Regarding Claim 17. Petrov as modified discloses the aircraft according to claim 1 wherein one pair of retractable wings (14a/b) are located closer to one end of the fuselage (12, fig. 2-3 illustrate the wings closer to the front of the fuselage).  Wiegand further discloses said aircraft (10) further comprising at least one pair of right and left tilt-able bodies (18, “can be pivoted between a cruising flight position… and a low-speed-flight position) located closer to the other end of the aircraft (10, fig. 1 illustrates the tiltable bodies at the opposite end of the wings), each of said tilt-able bodies (18) supporting at least one engine (“engine module” [0043]).
- Regarding Claim 18. Petrov as modified discloses the aircraft according to claim 17 further comprising at least one pair of right and left fixed airfoil shaped lift bodies (17) extended from opposite sides of the fuselage (12).  Wiegand further discloses wherein said tilt-able bodies (28) are each a TEMCS (22) of said lift bodies (20).
- Regarding Claim 19. Petrov as modified discloses the aircraft according to claim 18 and as such also discloses a flight strategy for the aircraft including: 
the aircraft stability control in different hover modes is performed by the means of the thrust of individual engines and direction and amount of the vectored forces created by tilt-able engines and is performed by said flight computer while the direction of the flight and changes in flight modes is decided by one of a pilot and the flight computer as one of a fully autonomous and semi-autonomous operations; during all the below mentioned hover modes, yaw is induced by one of mismatching the aerodynamic torque created by the engines, and by the moment created by vectored force of at least one tilting engine which the plane defining the locus of its tilting axis does not pass through the center of gravity of the aircraft; 
the aircraft takes-off with the engines directed upward and said retractable wings retracted, the aircraft takes off similar to a conventional multi-rotor aircraft, with the additional flight dynamics control means of vectored forces created by tilt-able engines, flight direction is controlled in this mode by rolling the whole aircraft toward desired direction, and also by the means of tilting retracted wing engines by said engine supporting TEMCSs for transversal flight direction control and tilting other said tilt-able engines for longitudinal flight direction control, as the aircraft reaches to a safe distance from the ground, wing extending transition phase is performed in the air while the flight computer continues to monitor the angle of the retractable wings, position of the engines and controls the lift created by each individual engine, when the wings become fully extended, the tilt-able engines vectored forces can only be effective in the longitudinal direction of the flight, forward flight is started by tilting at least one of the tilt-table engines forward while the flight computer maintains a positive angel of attack; 
as the forward flight speed increases, the lift created by the wings also increases and allows further forward tilting of the engines, the flight computer continuously monitors the aerodynamic lift created by the wings and the lift and thrust created by the tilted engines and limits the tilt angle of the engines to guarantee the overall lift is enough to compensate weight, and continues this process until the engines become virtually parallel to the flight direction, and the aircraft enters a cruise mode; as the aircraft reaches close to the destination, the speed is reduced while flight computer limits the minimum speed of the aircraft safely above the stall speed, transition to hover mode is performed preferably by the flight computer and starts by slightly tilting the engines upward by the means of said engine supporting TEMCSs, it increases the wings angle of attack and creates more lift both by the engines and wings which allows further reduction in the speed of the aircraft, the flight computer continues this process until the aircraft speed drops below stall speed and the aircraft weight is only carried by the vertical lift created by the engines which means the aircraft enters a hover mode with extended wings and control of the flight direction is done by rolling the whole aircraft in the desired direction and as the second means of direction control, longitudinal direction of flight is also controllable by tilting the tilt-able engines; 
a reverse wing transition phase is performed by retracting the wings during which the flight computer performs a live time monitoring of the position of the engines and controlling the aircraft stability by controlling the lift created by each engine individually and by the angle of tilt-able engines until the wings are retracted and the aircraft is ready to land; 
landing is performed as the flight computer controls the aircraft direction of flight and stability by rolling the aircraft in desired direction similar to a conventional multi-rotor aircraft and also in both longitudinal and transversal directions by the means of tilt- able TEMCS supported engines (see fig. 1 and 16, [abstract] and [0083]).
- Regarding Claim 20. Petrov as modified discloses the aircraft according to claim 18 wherein a lift body (14a/b) located closer to the front of the aircraft (10) and a lift body (17) located closer to the rear of the aircraft (10) are in different heights in order to avoid aerodynamic interference during cruise mode (fig. 2 illustrates the cruise mode with the configuration as claimed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov as modified in further view of Afanasyev (US 2011/0127384).
- Regarding Claim 8. Petrov as modified discloses the aircraft according to claim 1, but does not disclose wherein there is at least one mechanical link between a right retractable wing and a left retractable wing to guarantee synchronized extension and retraction of the wings.
However, Afanasyev discloses a similar aircraft with retractable wings (fig. 6-9 illustrates the wings retracting) wherein there is at least one mechanical link (“meshed” [0046]) between a right retractable wing and a left retractable wing to guarantee synchronized extension and retraction of the wings (“design allows synchronous movement of the left and right takeoff and landing wings of each pair” [0046])
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments, see pages 1-11, filed 2 June 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vertical axes of rotation) are not recited in the rejected claims (the claims recite “substantially vertical axis” and the arguments detail that the axis is desired to be 89 or 91 degrees, therefore, this limitation should be in the claims themselves, as the term “substantially” does not provide the requisite degree of “vertical”).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        11 August 2022